DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The metes and bounds of the claimed invention are not clear and hence the claims are indefinite. The language of the claim was given a broadest reasonable interpretation. The boundaries of the protected subject matter are not clearly delineated and the scope is unclear. Because claims delineate the patentee’s right to exclude, the patent statute requires that the scope of the claims be sufficiently definite to inform the public of the bounds of the protected invention, i.e., what subject matter is covered by the exclusive rights of the patent. (See MPEP 2173.02).
Claims 1 and 11 recite “for transmission of packets subsequently directed to the network interface group without redistributing selection of network interfaces among any 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20140115167 herein Roitshtein in view of US 7898959 herein Arad.
Claim 1, Roitshtein discloses a method, comprising: 
receiving a packet at a network device (0027, received packet at a hash value generator; Fig. 1: 16a-16f, hash value generators at network devices); 
generating, at the network device, a general load balancing value for the packet based at least in part on information in a header of the packet (0027, generating a key from source and destination addresses derived from the received packet); 
directing, at the network device, the packet to a network interface group, the network interface group comprising a set of network interfaces via which the packet can be transmitted towards a destination of the packet (0042, selection of communication links, thus directing the packet to a network interface group); 
determining, at the network device based on group-specific load balancing configuration corresponding to the network interface group, a group-specific load balancing value for the packet (0042, computation of hash value); 
(0042, selection of communication links based on generated hash value); 
transmitting the packet towards the destination of the packet via the network interface selected for transmission of the packet (0041, transmission occurs as the communication links are selected to forward the packet).
Roitshtein discloses hash value Fig. 2: 115 which is used to determine which communication links are selected. Roitshtein discloses modifying the hash value, reconfiguring the group specific load balancing configuration.
Roitshtein may not explicitly disclose reconfiguring, at the network device, the group-specific load balancing configuration corresponding to the network interface group to redistribute selection of network interfaces, among the set of network interfaces belonging to the network interface group, for transmission of packets subsequently directed to the network interface group without redistributing selection of network interfaces among any other set of interfaces belonging to any other network interface group for transmission of packets subsequently directed to the other network interface group.
Arad discloses reconfiguring, at the network device, the group-specific load balancing configuration corresponding to the network interface group to redistribute selection of network interfaces (Col 3: 1-15, weights corresponding to different LAGs thus selection of different network interfaces), among the set of network interfaces belonging to the network interface group (Col 1: each LAG has multiple ports/links), for transmission of packets subsequently directed to the network interface group without redistributing selection of network interfaces among any other set of interfaces belonging to any other network interface group for transmission of packets subsequently directed to the other network interface group (Col 3: 1-15, each weight and range values correspond to a different LAG, i.e. W1 corresponds to LAG, thus without redistributing selection of interfaces in other LAGs). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Roitshtein to include logically-load balancing traffic as taught by Arad so as to avoid reconfiguration of hardware (Col 4: 14-15).

Claim 2, Roitshtein may not explicitly disclose monitoring load distribution among network interfaces belonging to the network interface group, and based on monitoring of the load distribution among network interfaces belonging to the network interface group, triggering reconfiguration of the group-specific load balancing configuration corresponding to the network interface group.
Arad discloses monitoring load distribution among network interfaces belonging to the network interface group, and based on monitoring of the load distribution among network interfaces belonging to the network interface group, triggering reconfiguration of the group-specific load balancing configuration corresponding to the network interface group (Col 3: 1-15, different weights are calculated based on changing load). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Roitshtein to include logically-load (Col 4: 14-15).


Claim 3, Roitshtein discloses wherein determining the group-specific load balancing value comprises deriving the group- specific load balancing value from the general load balancing value based on configuration information stored in a memory (0027, 0042, generation of key and hash value, since operation on information in a computer thus memory).
Roitshtein may not explicitly disclose and reconfiguring group-specific load balancing configuration corresponding to the network interface group comprises updating the configuration information stored in the memory.
Arad discloses reconfiguring group-specific load balancing configuration corresponding to the network interface group comprises updating the configuration information stored in the memory (Col 3: 1-15, different weights based on load and hash of header, thus as loads change thus reconfiguration due to weights and ranges). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Roitshtein to include logically-load balancing traffic as taught by Arad so as to avoid reconfiguration of hardware (Col 4: 14-15).

Claim 4, Roitshtein discloses wherein generating the general load balancing value for the packet comprises applying a hash function to the at least the information in (0027, 0042), and deriving the group-specific load balancing value includes selecting, from the general hash value, a subset of bits specified by the configuration information stored in the memory (0027-0029, 0040-0042, selection of header information thus selection of specified bits).
Claim 5, Roitshtein disclose wherein reconfiguring group-specific load balancing configuration corresponding to the network interface group includes updating the configuration information stored in the memory to specify a new subset of bits to be selected from general hash values generated for subsequent packets (0027, different headers from different packets).

Claim 6, Roitshtein may not explicitly disclose wherein determining the group-specific load balancing value comprises replacing, based on the group-specific load balancing configuration corresponding to the network interface group, the general load balancing value with one of i) an indicator of a source port associated with the packet and ii) a pseudorandom number generated for the packet.
Arad discloses wherein determining the group-specific load balancing value comprises replacing, based on the group-specific load balancing configuration corresponding to the network interface group, the general load balancing value with one of i) an indicator of a source port associated with the packet and ii) a pseudorandom number generated for the packet (Col 3: 1-15, different weights and ranges, ranges for LAG members). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Roitshtein to (Col 4: 14-15).

Claim 7, Roitshtein discloses wherein generating the general load balancing value for the packet comprises generating the general load balancing value before determining the network interface group to which to direct the packet (Fig. 2: 105, initial key computed prior to transmitting the received data unit).

Claim 8, Roitshtein discloses wherein the packet is a first packet (0027), the network interface group is a first network interface group (0041-0042, communication links as per the hash value), and the method further comprises determining, at the network device, a second group-specific load balancing value for a second packet received by the network device (0041-0042, implied since the disclosed network processes multiple packets and distribution to links based on hashes performed on headers). 
Roitshtein may not explicitly disclose the second packet directed to a second group of network interfaces different from the first group of network interfaces, including determining the second group-specific load balancing value based on group- specific load balancing configuration corresponding to the second network interface group different from the group-specific load balancing configuration corresponding to the first network interface group without redistributing selection of network interfaces among any other set of interfaces belonging to any other network interface group for transmission of packets subsequently directed to the other network interface group.
(Col 3: 1-15, different LAGs), including determining the second group-specific load balancing value based on group- specific load balancing configuration corresponding to the second network interface group different from the group-specific load balancing configuration corresponding to the first network interface group without redistributing selection of network interfaces among any other set of interfaces belonging to any other network interface group for transmission of packets subsequently directed to the other network interface group (Col 3: 1-15, different weights based on load and hash of header, thus as loads change thus reconfiguration due to weights and ranges). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Roitshtein to include logically-load balancing traffic as taught by Arad so as to avoid reconfiguration of hardware (Col 4: 14-15).

Claim 9, Roitshtein discloses wherein generating the general load balancing value for the first packet comprises performing a hash function on the at least the information in the header of the first packet (0027), and the method includes generating the second general load balancing value for the second packet by applying the hash function to the at least the information in the header of the second packet (0027, implied since the disclosed network processes multiple packets and distribution to links based on hash functions performed on headers).


Arad disclose reconfiguring, at the network device, the group-specific load balancing configuration corresponding to the second network interface group to redistribute selection of network interfaces, among the set of network interfaces belonging to the second network interface group, for transmission of packets subsequently directed to the network interface group without modifying selection of network interfaces among the set of network interfaces belonging to the first network interface group (Col 3: 1-15, different weights based on load and hash of header, thus as loads change thus reconfiguration due to weights and ranges). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Roitshtein to include logically-load balancing traffic as taught by Arad so as to avoid reconfiguration of hardware (Col 4: 14-15).

Claim 11, as analyzed with respect to the limitation as discussed in claim 1. Roitshtein discloses a network device (Fig. 1: ND1-ND6), comprising: a plurality of network interfaces (0018, multiple ports and links; 0005, LAG); a packet processor (Fig. 1: 16a-16f), the packet processor including: a general load balancing value generator (Fig. 2: 16). 

Claim 12, as analyzed with respect to the limitation as discussed in claim 2.
Claim 13, as analyzed with respect to the limitation as discussed in claim 3.
Claim 14, as analyzed with respect to the limitation as discussed in claim 4.
Claim 15, as analyzed with respect to the limitation as discussed in claim 5.
Claim 16, as analyzed with respect to the limitation as discussed in claim 6.
Claim 17, as analyzed with respect to the limitation as discussed in claim 7.
Claim 18, as analyzed with respect to the limitation as discussed in claim 8.
Claim 19, as analyzed with respect to the limitation as discussed in claim 9. 
Claim 20, as analyzed with respect to the limitation as discussed in claim 10.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20180176134 – discloses a system where the routers tag different flows with a tag and thus changing an entropy of the flow. Multiple flows cannot be effectively load-balanced when they have the same forwarding information. Entropy labels solve this problem by giving the source router the ability to "tag" different flows with different entropy label values, resulting in different headers/label stacks for different flows and better Equal-Cost Multi-Path (ECMP) load-balancing.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mehmood B. Khan whose telephone number is (571)272-9277.  The examiner can normally be reached on M-F 9:30 am-6:30 pm. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad M. Nawaz can be reached on (571) 272-3988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Mehmood B. Khan/           Primary Examiner, Art Unit 2468